

Exhibit 10.156

FOURTH SUPPLEMENTAL INDENTURE
FOURTH SUPPLEMENTAL INDENTURE (this “Fourth Supplemental Indenture”), dated as
of December 2, 2013, among Endo Health Solutions Inc. (formerly known as Endo
Pharmaceuticals Holdings Inc.), a Delaware corporation (the “Company”), the
Guarantors (as such term is defined in the Indenture) and Wells Fargo Bank,
National Association, as trustee under the Indenture referred to below (the
“Trustee”).
W I T N E S S E T H
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of June 8, 2011 (the “Base Indenture”), among the Company,
the then existing Guarantors and the Trustee, which was supplemented by the
first supplemental indenture, dated as of June 17, 2011 (the “First Supplemental
Indenture”), the second supplemental indenture, dated as of August 16, 2011 (the
“Second Supplemental Indenture”), and the third supplemental indenture, dated as
of September 26, 2011 (together with the Base Indenture, the First Supplemental
Indenture and the Second Supplemental Indenture, the “Indenture”), each among
the Company, the then existing Guarantors named therein and the Trustee related
to the Company’s 7% Senior Notes due 2019 (the “Notes”);
WHEREAS, the Company has entered into the Arrangement Agreement (the
“Arrangement Agreement”), dated November 5, 2013, among the Company, Sportwell
Limited, a company incorporated in Ireland (“New Endo”), Sportwell II Limited, a
company incorporated in Ireland, ULU Acquisition Corp., a corporation organized
in Delaware and a wholly-owned indirect subsidiary of New Endo (“DE Inc.”), RDS
Merger Sub, LLC, a limited liability company organized in Delaware and a
wholly-owned subsidiary of DE Inc. (“Merger Sub”), 8312214 Canada Inc., a
corporation incorporated under the laws of Canada, and Paladin Labs Inc., a
corporation incorporated under the laws of Canada (“Paladin”);
WHEREAS, under the terms of the Arrangement Agreement, (a) New Endo will acquire
Paladin pursuant to a plan of arrangement under Canadian law (the “Arrangement”)
and (b) Merger Sub will merge with and into the Company, with the Company as the
surviving corporation in the merger (the “Merger” and, together with the
Arrangement, the “Transactions”);
WHEREAS, the Company has solicited the Holders (the “Consent Solicitation”) to
direct the Trustee to execute and deliver amendments to the Indenture as set
forth in Article II hereof (the “Consented Amendments”);
WHEREAS, Section 9.02 of the Indenture provides that, subject to certain
exceptions inapplicable hereto, the Company and the Trustee may amend or
supplement the Indenture with the consent of the Holders of at least a majority
in aggregate principal amount of the then outstanding Notes (the “Requisite
Consents”);
WHEREAS, in connection with the Consent Solicitation, Holders that have
delivered and have not withdrawn a valid consent on a timely basis (the
“Consenting Holders”) are entitled to receive a consent fee with respect to the
Notes in respect of which they have validly consented, payable only if all
conditions to the Consent Solicitation, including, without limitation, the
closing of the Transactions, are satisfied or waived by the Company (the
“Consent Fee”);






--------------------------------------------------------------------------------



Exhibit 10.156

WHEREAS, the Company has received the Requisite Consents to effect the Consented
Amendments (based on reports provided by D.F. King & Co., Inc., as information
and tabulation agent in the Consent Solicitation);
WHEREAS, Section 9.01(f) of the Indenture provides that the Company, the
Guarantors and the Trustee may enter into a supplemental indenture without the
consent of any Holder to conform the text of the Indenture to any provision of
the “Description of the Notes” section of the Offering Memorandum, to the extent
that such provision in that “Description of the Notes” was intended to be a
verbatim recitation of a provision of the Indenture;
WHEREAS, the Company desires to amend and supplement the Indenture as provided
in Article III hereof to conform the text of the Indenture to certain provisions
of the “Description of the Notes” section of the Offering Memorandum (the
“Conforming Amendments”); and
WHEREAS, the execution and delivery of this Fourth Supplemental Indenture has
been duly authorized by the Company and the Guarantors and all conditions and
requirements necessary to make this instrument a valid and binding agreement
have been duly performed and complied with.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Guarantors and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    DEFINED TERMS. All capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Indenture, as
supplemented and amended hereby. All definitions in the Indenture shall be read
in a manner consistent with the terms of this Fourth Supplemental Indenture.
ARTICLE II
CONSENTED AMENDMENTS
SECTION 2.01.    DEFINITIONS. Section 1.01 of the Indenture is amended as
follows:
a)     The following definitions are hereby inserted alphabetically into Section
1.01 of the Indenture:
“Arrangement Agreement” means that Arrangement Agreement, dated as of November
5, 2013, among the Company, New Endo, Sportwell II Limited, ULU Acquisition
Corp., Merger Sub, 8312214 Canada Inc. and Paladin Labs Inc., as amended,
modified or waived from time to time.
“Merger Sub” means RDS Merger Sub, LLC, a limited liability company organized in
Delaware.
“New Endo” means Sportwell Limited, a company incorporated in Ireland.

2



--------------------------------------------------------------------------------



Exhibit 10.156

“New Endo Transactions” means (1) the acquisition of Paladin Labs Inc. by New
Endo pursuant to a plan of arrangement under Canadian Law under the terms of the
Arrangement Agreement and (2) the merger of Merger Sub with and into the Company
pursuant to the Arrangement Agreement.
b)     The definition of “Change of Control” is hereby amended and restated in
its entirety as follows:
“Change of Control” means the occurrence of any of the following:
(1)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that such Person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the total
outstanding Voting Stock of the Company;
(2)    the Company consolidates with or merges with or into any Person or sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with
or merges into or with the Company, in any such event pursuant to a transaction
in which the outstanding Voting Stock of the Company is converted into or
exchanged for cash, securities or other property, other than any such
transaction where:
(v)    the outstanding Voting Stock of the Company is changed into or exchanged
for Voting Stock of the surviving corporation; and
(w)    the holders of the Voting Stock of the Company immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the Company or the surviving corporation immediately after such
transaction and in substantially the same proportion as before the transaction;
or
(3)    the Company is liquidated or dissolved or adopts a plan of liquidation or
dissolution other than in a transaction which complies with Section 5.01.
Notwithstanding the foregoing, a transaction will not be deemed to constitute a
Change of Control if (1) the Company becomes a direct or indirect wholly owned
Subsidiary of a holding company and (2)(A) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Company’s Voting Stock immediately
prior to that transaction or (B) immediately following that transaction no
Person (other than a holding company satisfying the requirements of this
sentence) is the beneficial owner, directly or indirectly, of more than 50% of
the Voting Stock of such holding company. For the avoidance of doubt, in no
event shall the New Endo Transactions constitute a Change of Control hereunder.

3



--------------------------------------------------------------------------------



Exhibit 10.156

ARTICLE III
CONFORMING AMENDMENTS
SECTION 3.01.    CONFORMING AMENDMENTS.
a)     The following clause (f) is hereby inserted at the end of Section 4.14 of
the Indenture:
(f)    The provisions under this Indenture relative to the Company’s obligation
to make a Change of Control Offer may be waived or modified with the consent of
the Holders of at least a majority in principal amount of the then outstanding
Notes.
b)     Clause (b) of the fourth paragraph of Section 9.02 of the Indenture is
hereby amended and restated in its entirety as follows:
(b)    reduce the principal of or change the fixed maturity of any Note or alter
or waive any of the provisions with respect to the redemption of the Notes
(except as provided above with respect to Sections 3.09, 4.10 and 4.14 hereof);
 

ARTICLE IV
MISCELLANEOUS PROVISIONS
SECTION 4.01.    EFFECT OF FOURTH SUPPLEMENTAL INDENTURE. Except as amended
hereby, all of the terms of the Indenture shall remain and continue in full
force and effect and are hereby confirmed in all respects. From and after the
date of this Fourth Supplemental Indenture, all references to the Indenture
(whether in the Indenture or in any other agreements, documents or instruments)
shall be deemed to be references to the Indenture as amended and supplemented by
this Fourth Supplemental Indenture.
SECTION 4.02.    EFFECTIVENESS. This Fourth Supplemental Indenture shall become
effective and binding on the Company, the Trustee and every Holder of the Notes
heretofore or hereafter authenticated and delivered under the Indenture, upon
the execution and delivery by the parties to this Fourth Supplemental Indenture.
The Conforming Amendment shall become operative immediately upon effectiveness
of the Fourth Supplemental Indenture. The Consented Amendments shall not become
operative until immediately prior to the effective time of the Transactions (the
“Operative Time”) and the Consented Amendments shall cease to be operative if
the Transactions are not consummated or the Company does not pay the Consent Fee
to the Paying Agent for the benefit of the Holders (each, a “Termination”). The
Company shall give the Trustee prompt written notice of the occurrence of the
Operative Time or a Termination.
SECTION 4.03.    NEW YORK LAW TO GOVERN; WAIVER OF JURY TRIAL. THIS FOURTH
SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. THE COMPANY, THE TRUSTEE AND EACH OF THE
GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL

4



--------------------------------------------------------------------------------



Exhibit 10.156

BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS FOURTH
SUPPLEMENTAL INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 4.04.    COUNTERPARTS. The parties may sign any number of copies of this
Fourth Supplemental Indenture. Each signed copy (which may be provided via
facsimile or other electronic transmission) shall be an original, but all of
them together represent the same agreement.
SECTION 4.05.    EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
SECTION 4.06.    THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Fourth
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Company and the Guarantors.





5



--------------------------------------------------------------------------------



Exhibit 10.156

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
COMPANY:

ENDO HEALTH SOLUTIONS INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer
GUARANTORS:
ENDO PHARMACEUTICALS INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer
ENDO PHARMACEUTICALS SOLUTIONS INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer
ENDO PHARMACEUTICALS VALERA INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer
GENERICS INTERNATIONAL (US), INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer

[Signature pages to 2019 Notes Fourth Supplemental Indenture]





--------------------------------------------------------------------------------



Exhibit 10.156

GENERICS BIDCO I, LLC

    By:    GENERICS INTERNATIONAL (US),
        INC., as its Manager




By:
/s/ Caroline B. Manogue
    Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

VINTAGE PHARMACEUTICALS, LLC

    By:    GENERICS INTERNATIONAL (US),
        INC., as its Manager
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

LEDGEMONT ROYALTY SUB LLC

    By:    ENDO PHARMACEUTICALS
        SOLUTIONS, INC., as its Manager
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: Chief Executive Officer






AMERICAN MEDICAL SYSTEMS, INC.

[Signature pages to 2019 Notes Fourth Supplemental Indenture]





--------------------------------------------------------------------------------



Exhibit 10.156

By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: Chief Executive Officer
AMS RESEARCH CORPORATION
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

AMS SALES CORPORATION
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

LASERSCOPE
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

GENERICS INTERNATIONAL (US MIDCO), INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer
GENERICS INTERNATIONAL (US PARENT), INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer

[Signature pages to 2019 Notes Fourth Supplemental Indenture]





--------------------------------------------------------------------------------



Exhibit 10.156

GENERICS INTERNATIONAL (US HOLDCO), INC.
By:    /s/ Rajiv De Silva
    Name: Rajiv De Silva
    Title: President and Chief Executive Officer
GENERICS BIDCO II, LLC

    By:     GENERICS INTERNATIONAL (US),
        INC., as its Manager
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

WOOD PARK PROPERTIES LLC

    By:     GENERICS INTERNATIONAL (US),
        INC., as its Manager
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary

MOORES MILL PROPERTIES LLC

    By:     GENERICS INTERNATIONAL (US),
        INC., as its Manager
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary






[Signature pages to 2019 Notes Fourth Supplemental Indenture]





--------------------------------------------------------------------------------



Exhibit 10.156

QUARTZ SPECIALTY PHARMACEUTICALS, LLC

    By:     GENERICS INTERNATIONAL (US),
        INC., as its Manager
By:
/s/ Caroline B. Manogue
Name: Caroline B. Manogue
    Title: Executive Vice President, Chief Legal Officer and Secretary


[Signature pages to 2019 Notes Fourth Supplemental Indenture]





--------------------------------------------------------------------------------



Exhibit 10.156

TRUSTEE:

Wells Fargo Bank, National
Association, as Trustee
By:    /s/ Martin G. Reed
    Name:    Martin G. Reed
    Title:    Vice President









[Signature pages to 2019 Notes Fourth Supplemental Indenture]



